DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 1, reciting: “wherein the first distance is less than the first length divided by twice the first number of bond connections” and “wherein the second distance is less than the first length divided by twice the first number of bond connections” are not clear because they are broad. A specific distance is not specified, a length is not given, therefore the limitation as a whole is not clear.
The limitation of claim 2, reciting: “a distance between the first bonding wire and the third edge is less than the first width divided by twice the overall number of bonding wires” is not clear because a first width is not disclosed, the number of bond wires are not defined.
The limitation of claim 13, reciting: “the first distance is less than the first length divided by twice the first number of bond connections” and “the second distance is less than the first length divided by twice the first number of bond connections” are not clear because they are broad. A specific distance is not specified, a length is not given, therefore the limitation as a whole is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-13 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Azuma US 2011/0241198.
Regarding claim 1, Azuma  shows in fig.4-7, a semiconductor arrangement, comprising: a controllable semiconductor element (40)[0049] comprising an active region (on top of 40)[0049]; and a plurality of bonding wires (30)(plurality shown in fig.7) arranged in parallel to each other in a first horizontal direction, wherein the active region (40) has a first length in the first horizontal direction and a first width in a second 
Regarding claim 2, Azuma  shows in fig.4-7, a semiconductor arrangement wherein: a first bonding wire (30) of the plurality of bonding wires (in fig.7) is arranged closest to a third edge of the active region (top of 40) that is perpendicular to the first 
Regarding claim 3, Azuma shows in fig.4-7, a semiconductor arrangement, wherein a distance between two neighboring bonding wires (30 shown in fig.7) is equal for the plurality of bonding wires.
Regarding claim 4, Azuma  shows in fig.4-7, a semiconductor arrangement wherein: the plurality of bonding wires (30) is arranged in a first group and a second group (groups shown in fig.7) ; the bonding wires within each of the first and second group are equally spaced from each other; and a distance between the first group of bonding wires and the second group of bonding wires is greater than a distance between the individual bonding wires of each group (spacing shown in fig.7).
Regarding claim 5, Azuma  shows in fig.4-7, a semiconductor arrangement wherein a first end of each of the plurality of bonding wires (30) extends from the respective first bond connection (contacting 40) and is mechanically and electronically coupled to a semiconductor substrate (98).
Regarding claim 6, Azuma  shows in fig.4-7, a semiconductor arrangement of wherein a second end of each of the plurality of bonding wires (30) extends from the respective second bond connection (contacts with 40) and is not mechanically or electrically coupled to any other components (portion of 30 extending past 40).

Regarding claim 7, Azuma  shows in fig.4-7, a semiconductor arrangement of wherein a second end of each of the plurality of bonding wires (30) extends from the respective second bond connection (on 40) and is mechanically and electrically coupled to the semiconductor substrate (98) , and wherein the second end of each of the plurality of bonding wires is not used to electrically contact the controllable semiconductor element (40) such that an electrical contact is solely provided by the first ends of the plurality of bonding wires (30).
Regarding claim 8, Azuma  shows in fig.4-7, a semiconductor arrangement of wherein: the semiconductor substrate (98) comprises a dielectric insulation layer (90) and a first metallization layer (10) attached to the dielectric insulation layer (90); the first metallization layer is a structured layer comprising at least two different sections (shown in fig.4), recesses are formed between the at least two different sections; the controllable semiconductor element (40) is mounted on the first metallization layer (of 10); the first end of each bonding wire is mechanically and electrically coupled to a first section of the first metallization layer; and the second end of each bonding wire (30) is mechanically and electrically coupled to a second section of the first metallization layer (of 10) different from the first section.
Regarding claim 9, Azuma shows in fig.4-7, a semiconductor arrangement wherein the first end of each of the plurality of bonding wires (30) is electrically coupled to a different electrical potential than the second end of each of the plurality of bonding wires (30).


Regarding claim 10, Azuma shows in fig.4-7, a semiconductor arrangement wherein the active region of the controllable semiconductor element (40) is a region carrying a current [0049].
Regarding claim 12, Azuma shows in fig.4-7, a semiconductor arrangement wherein the controllable semiconductor element (40) further comprises an edge region surrounding the active region (of 40) in a horizontal plane, and wherein the edge region of the controllable semiconductor element (40) is a region that does not carry any currents.
Regarding claim 13, Azuma shows in fig.4-7, a method for producing a semiconductor arrangement, the method comprising: mounting a plurality of bonding wires (30) on a controllable semiconductor element (40), the controllable semiconductor element (40) comprising an active region (top of 40), wherein mounting the plurality of bonding wires (30 fig.7) on the controllable semiconductor element (40) comprises: for each of the plurality of bonding wires (30), forming a first number of bond connections (slope portions of 30 contacting 40 at different pint connections) between the bonding wire (30) and the controllable semiconductor element (40), thereby electrically and mechanically coupling the bonding wire (30) to the controllable semiconductor element (40), wherein: the plurality of bonding wires (30) is arranged in parallel to each other in a first horizontal direction (shown in fig.7); the active region  (40) has a first length in the first horizontal direction and a first width in a second horizontal direction perpendicular to the first horizontal direction; each of the bond connections (slope portions of 30 contacting 40 at different pint connections) is arranged above the active region (40) in a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claims 1-9,11-13, and further in view of Yato US 2009/0189264.
Regarding claim 10, Azuma shows in fig.4-7, a device having bonding wires (30).
Azuma differs from the claimed invention because he does not explicitly disclose a device wherein a length of the second end of each of the plurality of bonding wires is at least 1 mm, at least 3 mm, or at least 5 mm.
Yato discloses [0060], a device wherein a length of the second end of each of the plurality of bonding wires (10) is at least 1 mm, at least 3 mm, or at least 5 mm.
Yato is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Azuma. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yato in the device of Azuma because it will reduce the on-resistance of the device [0060].
Pertinent art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner




/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813